Case 17-36639        Doc 51     Filed 10/15/18     Entered 10/15/18 09:33:39          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 36639
         Cassie A Thompson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/11/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 07/11/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-36639        Doc 51    Filed 10/15/18     Entered 10/15/18 09:33:39              Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor             $1,050.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $1,050.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $797.50
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                      $47.25
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $844.75

 Attorney fees paid and disclosed by debtor:                $340.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim          Claim       Principal      Int.
 Name                              Class    Scheduled      Asserted       Allowed        Paid         Paid
 A/R Concepts                  Unsecured          200.00           NA            NA            0.00       0.00
 Americash                     Unsecured       1,600.00            NA            NA            0.00       0.00
 ATG CREDIT                    Unsecured          567.00           NA            NA            0.00       0.00
 CAPITAL ONE                   Unsecured          430.00           NA            NA            0.00       0.00
 Commonwealth Edison Company   Unsecured          800.00           NA            NA            0.00       0.00
 COMMONWEALTH FINANCIAL        Unsecured          419.00           NA            NA            0.00       0.00
 Credit Acceptance Corp        Unsecured       6,896.00            NA            NA            0.00       0.00
 Diversified Consultant        Unsecured          314.00           NA            NA            0.00       0.00
 Enhanced Recovery Co L        Unsecured          913.00           NA            NA            0.00       0.00
 FEDERAL LOAN SERVICE          Unsecured      38,623.00            NA            NA            0.00       0.00
 Fedloan                       Unsecured      10,712.00            NA            NA            0.00       0.00
 FIRST PREMIER BANK            Unsecured          398.00           NA            NA            0.00       0.00
 Honor Finance LLC             Unsecured       7,111.00            NA            NA            0.00       0.00
 Honor Finance LLC             Secured        10,179.00       7,111.18      7,111.18        205.25        0.00
 I C System Inc                Unsecured       1,580.00            NA            NA            0.00       0.00
 I C System Inc                Unsecured       1,388.00            NA            NA            0.00       0.00
 Illinois Lending              Unsecured       1,100.00            NA            NA            0.00       0.00
 Illinois Tollway              Unsecured       1,400.00            NA            NA            0.00       0.00
 Nicor Gas                     Unsecured          600.00           NA            NA            0.00       0.00
 St Alexius Medical Center     Unsecured       2,000.00            NA            NA            0.00       0.00
 Sunrise Credit Service        Unsecured          685.00           NA            NA            0.00       0.00
 University Of Phoenix         Unsecured       1,376.00            NA            NA            0.00       0.00
 Village of Skokie             Unsecured       2,000.00            NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-36639        Doc 51      Filed 10/15/18     Entered 10/15/18 09:33:39             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $7,111.18            $205.25              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $7,111.18            $205.25              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $844.75
         Disbursements to Creditors                               $205.25

 TOTAL DISBURSEMENTS :                                                                       $1,050.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
